Goodrich, P. J.:
The action is to recover damages for personal injuries alleged to have resulted from the negligence of the defendant. The latter appeals from an order denying its motion for a bill of particulars as to the injuries which the plaintiff alleged that she believed were permanent and as to the length of time during which plaintiff was confined to her home.
Cavanagh v. Metropolitan Street R. Co. (70 App. Div. 1) and Curtin v. Metropolitan Street R. Co. (65 id. 610) are authority that under a similar complaint the defendant is entitled to a bill of particulars specifying what injuries the plaintiff claims to be permanent ; and Steinau v. Metropolitan Street R. Co. (63 App. Div. 126) is authority that the defendant is entitled to a statement of the length of time the plaintiff was confined to her home as a result of her injuries.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted so as to require the plaintiff to furnish the two items herein referred to,- without costs.
Woodward, Hirschberg Jenks and Hooker, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted so as to require the plaintiff to furnish the two items referred to in the opinion, without costs.